Title: To Thomas Jefferson from James Madison, 27 September 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Sept. 27. 1806
                        
                        Yours of the 23. with its accompaniments came duly to hand. I have adopted your amendment to the letter to
                            Turreau. He may fairly be told that no appropriation has such an object as he presents, because the legislature can not be
                            presumed to have contemplated it; particularly taking into view the line of neutrality hitherto pursued. At the same time
                            it is not remiss to avoid narrowing too much the scope of the appropriations to foreign
                                intercourse, which are terms of great latitude, and may be drawn on by very urgent & unforeseen occurrences. Will it
                            not desire attention, whether the vice-consulate at Cadiz, or the Consulate at St. Lucar be not a more eligible birth for
                            Mr. Hackley, than St. Anders?
                  Yrs. with respectful attacht.
                        
                            James Madison
                            
                        
                    